UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary information statement o Confidential, for use of the Commission only (as permitted by Rule 14c-5(d)(2)). o Definitive information statement. Hotel Outsource Management International, Inc. (Name of Registrant as Specified in its Charter) Payment of filing fee (check appropriate box): xNo fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Tile of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act of Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, schedule or registration statement no.: Filing party: Date filed: HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. 80 Wall Street, Suite 815 New York, New York 10005 (212) 344-1600 DEAR STOCKHOLDERS: The enclosed Information Statement is being furnished to the holders of record of the shares of the common stock (the “Common Stock”) of Hotel Outsource Management International, Inc., a Delaware corporation (the “Company” or “HOMI”), as of the close of business on the record date [], 2014 (the “Record Date”). The purpose of the Information Statement is to notify our stockholders that on March 20, 2014, the Company receiveda unanimous written consent in lieu of a meeting from the members of the Board of Directors (the “Board”), and, on April 1, 2014, the Company received a written consent of the holders of a majority of the issued and outstanding shares of the Company’s Common Stock (the “Written Consent”). The written consents adopted and approved resolutions that authorized the Company to effect the following corporate actions: (1)Transfer of all of the Company’s operations, trademark registrations and operations subsidiaries, as well as all of the debt of the Company and the debt of the operations subsidiaries to Daniel Cohen and Moise Laurent Elkrief (the “Purchasers”) (the “Transaction”). Mr. Cohen is the President of HOMI, and both he and Mr. Elkrief are controlling Stockholders of HOMI. The accompanying Information Statement is being furnished to our stockholders for informational purposes only, pursuant to Section 14 (c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and regulations prescribed thereunder. As described in this Information Statement, the foregoing corporate actions were approved by our Board of Directors (the “Board”) by written consent on March 20, 2014. On April 1, 2014, shareholders representing a majority of the issued and outstanding Common Stock of the Company, adopted by written consent the resolutions approving the Transaction.The agreement between the Company and Messrs. Cohen and Elkrief is set forth in Appendix A. Such written consent constitutes the only stockholder approval required to approve this action under Delaware law.Because the written consent of the holders of the majority of the shares of the Company satisfies all applicable stockholder voting requirements, the Board is not soliciting your proxy or consent in connection with the matters discussed above. You are urged to read the Information Statement carefully and in its entirety for a description of the actions taken by the Majority Holders. The actions will not become Effective before the date which is 21 days after this Information Statement was first mailed to stockholders. The Information Statement is being mailed on or about July , 2014, to stockholders of record on [] (the “Record Date”). THE BOARD OF DIRECTORS IS NOT SOLICITING PROXIES AND YOU ARE REQUESTED NOT TO SEND A PROXY. By Order of the Board of Directors /s/Daniel Cohen Daniel Cohen Director and CEO Date:July , 2014 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. 80 Wall Street, Suite 815 New York, New York 10005 212-344-1600 INFORMATION STATEMENT This Information Statement is being furnished to the stockholders of Hotel Outsource Management International, Inc., a Delaware corporation (“HOMI” or the “Company”), at the direction of the Company’s Board of Directors and pursuant to Rule 14c-2 promulgated under the Securities Exchange Act of 1934.It is furnished in connection with an action taken by written consent of the holders of a majority of our Common Stock in lieu of a meeting to approve the acquisition of the Company’s operations, trademark rights, operating subsidiaries, along with the debt of the Company and the debt of its subsidiaries by Daniel Cohen and Moise Laurent Elkrief, currently the two largest shareholders of the Company (the “Transaction”).This Transaction will be accomplished pursuant to the Agreement set forth on Appendix A. On March 20, 2014, the Board of Directors (the “Board”) approved the Transaction, and on April 1 2014 shareholders representing a total of 2,606,319 shares executed a written consent approving the Transaction.Of those 2,606,319 shares, Mr. Cohen and Mr. Elkrief hold a total of 2,088,697 shares.After execution of this consent, Mr. Cohen and Mr. Elkrief recused themselves and the remaining shareholders representing 517,222 of the 860,787 shares not held by either Mr. Cohen or Mr. Elkrief, resolved to approve the Transaction.All consenting stockholders including Mr. Cohen and Mr. Elkrief shall be referred to as the “Consenting Stockholders” and the consenting stockholders excluding Mr. Cohen and Mr. Elkrief shall be referred to as the “Non-Interested Consenting Stockholders.”The Consenting Stockholders held of record on the Record Date approximately 88.37% of the total issued and outstanding Common Stock of the Company, which was sufficient to approve the Transaction.Non-Interested Consenting Stockholders represented a total of 60.1% of the 860,787 outstanding shares of HOMI common stock not held by Mr. Cohen or Mr. Elkrief, and 17.54% of the total 2,949,484 shares outstanding on the Record Date.Dissenting stockholders do not have any statutory appraisal rights as a result of the action taken. The Board does not intend to solicit any proxies or consents from any other stockholders in connection with this action. All necessary corporate approvals have been obtained, and this Information Statement is furnished solely to advise stockholders of the actions taken by written consent. Delaware General Corporation Law Section 228 (the “Code”) generally provides that any action required or permitted to be taken at a meeting of the stockholders may be taken without a meeting if, before or after the action, a written consent thereto is signed by stockholders holding at least a majority of the voting power, except that if a different proportion of voting power is required for such an action at a meeting, then that proportion of written consents is required. In order to eliminate the costs and management time involved in obtaining proxies and in order to effect the above actions as early as possible in order to accomplish the purposes of the Company as herein described, the Board consented to the utilization of, and did in fact obtain, the written consent of the Consenting Stockholders who collectively own shares representing a majority of our Common Stock. This Information Statement is being distributed pursuant to the requirements of Section 14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) to the Company’s stockholders of record on the Record Date. The corporate action described herein will be effective on the 21stday after the mailing of this Information Statement or July , 2014. The entire cost of furnishing this Information Statement will be borne by the Company. We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of the Common Stock held of record by them and will reimburse such persons for their reasonable charges and expenses in connection therewith. Hotel Outsource Management International, Inc.is a multi-national service provider in the hospitality industry, supplying a range of services in relation to computerized minibars that are primarily intended for in-room refreshments. In addition, we manufacture and install our own proprietary computerized minibar, the HOMI ® 330 and the HOMI ® 226. Hotel Outsource Management International, Inc. is a holding company for several subsidiaries which market, and operate computerized minibars in hotels located in the United States, Europe and Israel.Our core activities focus primarily on manufacturing, operating, servicing and marketing computerized minibars installed in upscale hotels throughout the world. This Information Statement is being mailed on or about July , 2014. 1 FORWARD LOOKING STATEMENTS This Information Statement and other reports that the Company files with the U.S. Securities and Exchange Commission (the “SEC”) contain forward-looking statements about the Company’s business containing the words “believes’, “anticipates”, “expects” and words of similar import. These forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results or performance to be materially different from the results or performance anticipated or implied by such forward-looking statements. Given these uncertainties, stockholders are cautioned not to place undue reliance on forward-looking statements. Except as specified in SEC regulations, the Company has no duty to publicly release information that updates the forward-looking statements contained in this Information Statement. An investment in the Company involves numerous risks and uncertainties, including those described elsewhere in this Information Statement. Additional risks will be disclosed from time-to-time in future SEC filings. Summary Term Sheet of the Proposed Corporate Action · Hotel Outsource Management International, Inc. is a holding company for several subsidiaries including HOMI Industries Ltd. · HOMI shall transfer all of the intellectual property rights it holds, all of the outstanding stock of its subsidiaries (excluding HOMI Industries) and all other assets of HOMI and its subsidiaries to HOMI Industries. · In consideration for these assets, HOMI Industries shall assume all of the liabilities of HOMI as of December 31, 2013, except for an IRS claim which HOMI is in the process of resolving. · Daniel Cohen, an officer, director and shareholder of HOMI, and Moise Laurent Elkrief, , the beneficial owner of the HOMI shares held by the majority shareholder of HOMI, shall acquire all of the issued and outstanding stock of HOMI Industries for $1.00 · By acquiring all of the issued and outstanding shares of HOMI Industries’, Messrs. Cohen and Elkrief shall be acquiring all of the assets and liabilities of HOMI. (See “Actions to Be Taken”) · Once this corporate action is complete, HOMI shall not have any assets or liabilities (except for the IRS claim). · HOMI has received an independent valuation of the company which states that HOMI, taking into consideration its debts and cash flow, has a negative value.(See “Actions to Be Taken – Independent Valuation”) 2 VOTE REQUIRED TO APPROVE CORPORATE ACTIONS As of the Record Date, there were 2,949,484 shares of Common Stock issued and outstanding. Each share of Common Stock is entitled to one vote. For the approval of the Transaction, the affirmative vote of a majority of the shares of Common Stock outstanding and entitled to vote at the Record Date, or 1,504,237 shares, was required for approval. CONSENTING STOCKHOLDERS On March 20, 2014, the Board unanimously adopted resolutions approving the disposition of the assets and debts of HOMI and its subsidiaries to Daniel Cohen and Moise Laurent Elkrief, and recommending that stockholders approve such corporate actions. In connection with the adoption of these resolutions, the Board elected to seek the written consent of the holders of a majority of the Company’s issued and outstanding Common Stock in order to reduce the costs and implement the proposals in a timely manner. On April 1, 2014, the following Consenting Stockholders, who collectively own 2,606,319 shares of the Company’s issued and outstanding Common Stock (approximately 88.37 %), consented in writing to the proposed Transaction: Tomwood Ltd.(1) 1,758,135 shares, representing approximately 59.6% Daniel Cohen 330,562 shares, representing approximately 11.2% Avraham Bahry 169,546 shares, representing approximately 19.7% GTL Investment Ltd. 116,973 shares, representing approximately 13.6% Starboard Enterprises 80,676 shares, representing approximately 9.4% Jacob Ronnel 50,102 shares, representing approximately 5.8% Ariel Almog 41,705 shares, representing approximately4.8% Talia Chacham 35,717shares, representing approximately 4.1 % Guy Bahry 22,903 shares, representing approximately 2.7% Following this consent, the Non-Interested Consenting Stockholders, representing a total of 517,622 shares or 60.1% of the outstanding HOMI common stock excluding those shares held by Tomwood Ltd. and Mr. Cohen, again consented to the Transaction. (1) The HOMI shares held by Tomwood Ltd. are beneficially owned by Mr. Moise Laurent Elkrief. Under Section 14(c) of the Exchange Act, the Transaction cannot become effective until the expiration of the 20-day period following the filing and mailing of the Definitive 14C Information Statement. The Company is not seeking written consent from any of our other stockholders, and stockholders other than the Consenting Stockholders will not be given an opportunity to vote with respect to the Corporate Actions. WE ARE NOT ASKING YOU FOR A PROXY OR A CONSENT AND YOU ARE REQUESTED NOT TO SEND US A PROXY OR A CONSENT This date of this Information Statement is July , 2014. 3 ACTIONS TO BE TAKEN Transferring the assets of HOMI and its subsidiaries, along with the debts of HOMI and its subsidiaries, to Daniel Cohen and Moise Laurent Elkrief General Our Board has unanimously approved a proposal to transfer the assets of HOMI and its subsidiaries to Mr. Cohen and Mr. Elkrief in exchange for their assumption of the debts of HOMI and its subsidiaries.The Board determined that HOMI’s current business model is unsustainable and intends to look for other business opportunities.No state or federal regulatory approval is required in connection with this corporate action.HOMI’s board of directors has not yet determined what it plans to do with HOMI once this asset transfer is completed. Pursuant to an agreement by and between HOMI, HOMI Industries Ltd, Mr. Cohen and Mr. Elkrief, HOMI shall transfer all of its assets and the assets of its subsidiaries other than HOMI Industries to HOMI Industries, and in consideration, HOMI Industries shall assume all of the liabilities of HOMI and its subsidiaries, excluding an IRS claim which HOMI is currently responding to.Mr. Cohen and Mr. Elkrief shall then acquire all of the shares of HOMI Industries for $1.00.As a result, Mr. Cohen and Mr. Elkrief shall have acquired all of the assets and all of the liabilities of HOMI and its subsidiaries. Independent Valuation In order to determine the value of HOMI, the Company retained an independent consultant, A. Heifetz & Co.A. Heifetz & Co. is an Israeli investment, economic and financial consulting firm which specializes in valuations, economic studies, capital raising, financial management, project financing, feasibility studies, business plans, representation of investors and strategic and economic consulting for mergers and acquisitions.It has performed valuations on over 3,300 companies since the company’s founding in 1988.A Heifetz & Co. performed a valuation for HOMI several years ago.There has been no material relationship during the past two years nor is there a relationship mutually understood to be contemplated,between A Heifetz & Co. and the Company or its affiliates. When retaining A Heifetz & Co. to determine the valuation of HOMI, HOMI outlined the terms of the transaction, including the proposed consideration, to A Heifetz & Co. at an early stage of the negotiations. A. Heifetz & Co. determined that HOMI had a negative value and considered it fair for the operations of HOMI to be sold in return for an injection of emergency loan funding of $300,000 to HOMI Industries, and payment of $1.00.Instead of an emergency loan of $300,000, the purchases injected emergency funding of $500,000.Thus, the consideration that the purchasers agreed to pay was actually substantially higher the consideration which the expert had held to be reasonable. In other words, even if the consideration being paid to the subject company had been substantially lower, it would still meet the fairness criteria as held by the expert. In determining the valuation of HOMI, A Heifetz & Co. reviewed the company’s financial statements, with a focus onsales and expenses and our trend of decreasing sales, in addition to its current cash flow.The financial information provided to A. Heifetz & Co. was limited to the financial statements filed with the U.S. Securities and Exchange Commission in our annual and quarterly filings.The consultant also took into consideration the company’s operating history, and the trading price of its shares.The consultant determined that HOMI will achieve a positive valuation onlyif it sells over 2,000 minibars in direct sales each year starting from 2016 and thereafter, or if it can reduce the selling, marketing, general and administrative costs by 35% (approximately $500,000), but expressed doubt that it would meet those goals, and stated that even it HOMI did meet those goals, because of its debt, the company would still have a negative net value According to the report prepared by A. Heifetz & Co., HOMI has a negative valuation.This determination was based on several factors including the fact that HOMI has negative cash flow and is required to fund its operations from external sources; HOMI’s cash flow is insufficient to pay existing financial liabilities; and HOMI’s auditors, Barzily & Co., stated in its report that it had doubts about HOMI continuing as a going concern. The consultant determined that HOMI has a negative net value of $3,200,000. The Company paid A. Heifetz & Co. a fee of NIS 18,000 (approximately $5,200). A Heifetz & Co. has consented to the use of its opinion in this filing. Effects of the Asset Transfer and Debt Assumption As of December 31, 2013, HOMI and its subsidiaries had collective debts of approximately $4,100,000.This debt is divided as follows:(i) there is debt of Hotel Outsource Management International, Inc. (the parent company) of approximately $900,000; (ii) two of the Company’s subsidiaries, HOMI Israel Ltd. and HOMI USA have collective debt of approximately $400,000. These two subsidiaries will become subsidiaries of HOMI Industries Ltd. as part of this transaction; and (iii) HOMI Industries has debt of approximately $2,800,000.Of the $900,000 of debt of HOMI, the parent company, approximately $800,000 is owed to Daniel Cohen and Moise Laurent Elkrief, who will be acquiring the assets and liabilities of the company. The independent appraiser retained by HOMI has concluded that HOMI's consolidated value is negative.Upon the effectiveness of the corporate actions described in this information statement, HOMI will have no assets, with the exception of several inactive subsidiaries, and no third party liabilities except as set forth in the Agreement.The company will then be free to search for other business opportunities. 4 Pro-forma financial information HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES UNAUDITED STATEMENT OF PRO FORMA BALANCE SHEETS US Dollars in thousands Set out below is an unaudited statement of pro forma balance sheets of HOMI Inc. ("the Company") which has been prepared for illustrative purposes only to show the effect of the transfer of all the Company's operations, trademark registrations and operations subsidiaries, as well as all of the Company debt and the debt of operations subsidiaries as if it had occurred on March 31, 2014. The statement of pro forma balance sheets has been prepared for illustrative purposes only, and because of its nature, it may not give a true reflection of the Company's financial position or results. As Reported As of March 31, Pro forma Adjustments Pro forma Results As of March 31, ASSETS CURRENT ASSETS: Cash and cash equivalents ) - Short-term bank deposits 47 ) - Trade receivables (net of allowance for doubtful accounts of $ zero as of March 31, 2014) ) - Other accounts receivable ) - Inventories ) - TOTAL CURRENT ASSETS ) - PROPERTY AND EQUIPMENT, NET: Minibars and related equipment ) - Other property and equipment 30 ) - TOTAL PROPERTY AND EQUIPMENT ) - OTHER ASSETS: Deferred expenses, net 3 (3 ) - Intangible assets 41 ) - TOTAL OTHER ASSETS 44 ) - TOTAL ) - The accompanying notes are an integral part of the unaudited statement of pro forma balance sheets 5 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES UNAUDITED STATEMENT OF PRO FORMA BALANCE SHEETS US Dollars in thousands (except share data) As Reported As of March 31, Pro forma Adjustments Pro forma Results As of March 31, LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Short-term loans from related parties ) - Current maturities oflong term loans from related parties 96 ) - Current maturities of long-term loans from others ) - Trade payables ) - Accrued expenses and other current liabilities ) 50 TOTAL CURRENT LIABILITIES ) 50 LONG-TERM LIABILITIES: Long-term loans from related parties, net of current maturities ) - Long-term loans from others ,net of current maturities ) - Accrued severance pay, net 76 ) - TOTAL LONG-TERM LIABILITIES ) - SHAREHOLDERS' EQUITY (DEFICIT): Share capital - Preferred stock of $0.001 par value – 5,000,000 shares authorized; zero shares issued and outstanding as of March 31, 2014 . - - - Common stock of $0.001 par value – 200,000,000 shares authorized; 2,949,484 shares issued and outstanding as of March 31, 2014 . 3 - 3 Additional paid-in capital - Capital Reserve - Accumulated other comprehensive income 72 - 72 Accumulated deficit ) ) ) TOTAL SHAREHOLDERS' EQUITY (DEFICIT) ) ) TOTAL ) - The accompanying notes are an integral part of the unaudited statement of pro forma balance sheets 6 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE UNAUDITED STATEMENT OF PRO FORMA BALANCE SHEETS US Dollars in thousands NOTES:- The statement of HOMI Inc. pro forma balance sheet as of March 31 2014 has been prepared on the following basis: 1. Transfer of all the Company's operations, trademark registrations and operations subsidiaries, as well as all of the debt of the Company and the debt of the operations subsidiaries to Daniel Cohen and Moise Laurent Elkrief ("the Purchasers") . 2. The statement of the Company pro forma balance sheet as of March 31, 2014 does not constitute audited financial statements. 7 DESCRIPTION OF BUSINESS General Hotel Outsource Management International, Inc.is a multi-national service provider in the hospitality industry, supplying a range of services in relation to computerized minibars that are primarily intended for in-room refreshments. In addition, we manufacture and install our own proprietary computerized minibar, the HOMI ® 330 and the HOMI ® 226. Hotel Outsource Management International, Inc. is a holding company for several subsidiaries which market, and operate computerized minibars in hotels located in the United States, Europe and Israel. Hotel Outsource Management International, Inc. and its subsidiaries may collectively be referred to as "we", "us", "our" or" HOMI."HOMI was incorporated in Delaware on November 9, 2000 under the name Benjamin Acquisitions, Inc. Our core activities focus primarily on manufacturing, operating, servicing and marketing computerized minibars installed in upscale hotels throughout the world. We believe that by using the appropriate equipment, including technologically advanced computerized minibars, we are able to materially improve the performance of the minibar departments, thereby improving the hotel’s bottom line. For some years now, the hotel industry has been focusing on outsourcing many of the functions related to its key activities, in order to increase efficiency and lower fixed costs. In periods of economic slow-down, the interest in outsourcing solution may actually increase. We offer our customers a number of solutions that are designed to meet this need, in relation to the minibar departments, ranging from consultation and supervision services, all the way to full outsource installation and operation arrangements. We manage thousands of minibars for our customers, who are spread over four continents around the world. We have been doing business since 1997 through various subsidiaries. The current corporate structure, in which we are a holding company for various wholly owned subsidiaries around the world, has been in place since 2001. Our common stock was listed on the Over-the-Counter Bulletin Board, or "OTC Bulletin Board" from February 2004 until February 2011.It now trades on the OTCQB under the symbol "HOUM". Operations To date our activities have focused primarily on managing the minibar departments in upscale hotels. We offer our customers a number of solutions ranging from consultation and supervision services, all the way to full outsource installation and operation services. We currently implement several general types of business models, further detailed below. Complete Outsource Solution.This is currently the most prominent of the business models that we employ. Many hotels do not want to pay upfront for their minibars, and many do not want to allocate resources to operate the minibars either. 8 Accordingly, we manufacture our own minibars, or purchase other manufacturers’ new minibars, and install them at the hotel’s premises, at no immediate cost to the hotel. In the case of computerized minibars, the installation also includes software designed to interface between the minibars and the customer’s existing management software, so that various actions relating to usage of the minibars such as, consumption of products from the minibars, and the locking/unlocking of the minibars, can be logged or controlled by the customer and by us. We then manage and operate the minibar department for the customer. We also supply full maintenance services for the minibars. We carry the operating expenses of the minibar department, and net revenues (after rebates and other discounts, if any) from the minibar department are shared, with us receiving the majority of the revenue and the hotel retaining the balance of the revenues. Generally, we offer incentives to the hotel so that the customer’s relative share increases as the net revenue per minibar rises. In this model, the initial term of our agreement with the hotel is several years, and the customer typically has an option to extend the agreement and/or to purchase the turnkey system from us at one or more points in time during the term of the agreement. Our objective is to provide our services to the customer for the full term of the agreement, but this business model remains profitable even if the customer decides, at any stage, to exercise its option to purchase the system from us. We offer this kind of model for the HOMI® 330 and the HOMI ® 226, but have made some adjustments, so that the agreements are typically for a shorter period, and the division of revenues is often based on a threshold, where HOMI is guaranteed all revenue up to the threshold, and anything above the threshold is divided between HOMI and the hotel at a fixed rate, with the majority going to HOMI. We believe that this type of model offers the customer many advantages in relation to its minibar department, including the following: ● No capital expenditure on the minibars ● A new revenue stream, if no minibars were previously installed and operational ● No labor expenses and no operating costs ● No purchase of goods and no inventory management ● Added service to guests, thereby improving the customer’s competitive edge ● No downside: hotel is minimizing its risks, both financial and other ● Added flexibility, via the customer’s option to purchase the system ● Outsourcing allows the hotel to focus on major revenue sources ● Quality of service: we specialize in the field ● Increased control and management, extensive reporting ● No maintenance by customer ● Periodic technical and technological upgrades 9 Management & Operation of Installed Base For customers who already have an installed, operational minibar system, we provide partial maintenance services, and full operation and management services. Essentially, the services which we provide in this case are the same as in the Outsource Solution for Leased Base model. New Business Model In 2009 we introduced a new business model, pursuant to which wesell to third parties minibars scheduled to be installed at specific hotels with which we have outsourcing agreements.The minibars, once installed and operational, remain in place at the hotel and we operate and maintain these minibars in accordance with our outsource operation agreement; the only difference is that title to the minibars now rests with the third party. The agreements with the third parties are to be in effect for most of the useful lives of the minibars. According to this business model, we continue to invoice each hotel for the full amount of the net revenues from its outsource operation (“Net Revenues”).From this amount, we deduct operational payments (cost of goods, labor, $0.06 (in dollars) per minibar maintenance, 8% management fee) (“Operational Payments”). As long as Net Revenues exceeds Operational Payments ("Operating Cash Flow"), such Operating Cash Flow shall be divided between us and the third party in accordance with the terms of the agreement. In other cases, instead of selling the minibars to a third party, we receive a loan from a third party in an amount equivalent to our turnkey installed cost price,$450 - $500 per HOMI® 330 and HOMI ® 226minibar to be installed at a specific hotel(s) with which we have an outsourcing agreement.The loan repayment schedule and interest payments are made according to a calculation of the operational results of the minibars. Other The models discussed above are the primary types of arrangement that we offer our customers, but we approach each case with a certain amount of flexibility, which enables us to adjust a particular model so that it is tailor-made for the customer, but is still in line with the principles outlined above. Also, each model may be sub-divided into arrangements whereby we receive a fixed service charge, or a fixed percentage of gross revenues, instead of net revenues, and other similar adjustments. The models also vary depending on the nature of the customer: upscale hotel, airport hotel or other hotel; and whether the minibars are computerized or manual. Sometimes, the existence of specific union rules in certain territories also require us to be flexible and adapt an arrangement so that it is workable for the customer, while still enabling us to manage and/or operate the minibar department in a way which is designed to be profitable for us, as well as for the customer. We may also be prepared to lease / rent minibars to customers, or enter into a revenue share agreements, and /or other financing arrangements, where circumstances so require. This may be applicable to the HOMI® 330, the HOMI ® 226 10 Competition We have over a decade of hands-on experience in providing services to the hotel industry. Whether we are consulting to a hotel, or managing the entire minibar department, we focus on hands-on, expert and dedicated management, on-site supervision, and disciplined implementation of specialized procedures which we have developed, in order to achieve our goals and improve the department’s performance. Many of our competitors have experience in revenue-sharing business models, while others provide systems that are supposed to improve the efficiency of a hotel’s minibar department. Our hands-on management strategy, combined with on-site supervision, allows us to assume responsibility for the following matters, thereby enabling our customers to concentrate their efforts in other areas: ● Implementation of our exclusive operating procedures ● Procurement of the consumables that are offered in the minibars ● Management of inventory control and monitoring of expiry dates of consumables ● Implementation of procedures to handle and reduce rebates ● Periodic reconciliation of accounts ● Training of minibar attendants and front office employees ● Maintenance and support Our objective is to enable our customers to increase the net revenues that are generated by their minibar departments, including by the following means: ● Taking active involvement in the selection and pricing of consumables ● Implementing innovative and attractive product mixes for different room categories ● Producing attractive, creative and novel menus ● Improving minibar visibility ● Proposing and implementing effective promotional activities ● Reducing rebates & manual emptying of minibars by guests ● In-depth and real-time data logging and reporting, thereby creating extensive sales statistics and enabling effective data-mining, designed to adapt the system to improve performance 11 A large number of hotels still manage and operate their minibar departments in-house, and the concept of outsourcing this to a company that specializes in this kind of activity is still relatively new. In some cases, there is a general lack of awareness on the part of the hotel, either of the existence of the kind of services which we offer, or of the advantages that can be gained by making use of them. Our marketing activities have been directed at increasing awareness and painting a full picture for the hotels, so that they can make an educated decision, based on the relative pros and cons. We believe that our services can be of substantial benefit to our customers, but outsourcing of this type of services still accounts for a relatively small segment of the hotel industry market. In addition, there are also other companies which offer some or all of the services which we offer. Presently, our main competitors are Minibar Systems, Bartech Systems International, Inc. and Domestic Holding AB which offer outsourcing or revenue sharing programs at prices that are competitive with ours. Other companies, such as Club Minibar, offer outsourcing programs utilizing manual minibars. In respect of the financing aspects of the solutions we offer to our clients, we are also in competition with certain manufacturers of the minibars themselves. Whether in the regions in which we are currently active, or in territories into which we will expand our activities in the future, the arrival of other companies offering similar services may force down our profit margins if we are to remain competitive. Customers and Markets We currently market and provide our products and services primarily to upscale and luxury hotels. As of December 31, 2013, we provided operation and/or management services to the minibar departments of 42 hotels, most of which are affiliated with prominent international hotel chains such as Hilton, Sheraton, Hyatt and others. There seems to be a direct correlation between a hotel's occupancy level and average room rate and the quantity of purchases made by guests from a hotel's minibars. As a result, in the majority of our current projects, where our revenues are based on the net revenues of the minibar departments which we operate and/or manage, our revenues are dependent on hotel occupancy levels and average room rate. Decreases in hotel occupancy levels and its average room rate could result in corresponding decreases in our revenues. 12 Governmental Regulation In accordance with regulations related to the sale of alcoholic beverages in various countries in which we provide our services, there are instances where we operate under a hotel's license to sell alcohol. In such cases, although we do not incur costs of meeting regulatory compliance, we cannot guarantee a hotel's compliance with applicable regulations. Failure of a hotel to comply with these regulations could result in our inability to sell alcoholic beverages in the minibars being operated and/or managed by us, which would probably result in a decrease in our revenues. Intellectual Property We own the trademark “HOMI” in respect of products and services which we supply. In numerous countries around the world, we have registered, and/or are in the process of registering, this trademark in our name. In 2006, we filed for patent protection with regard to certain features of the HOMI® 336 and the HOMI® 330 and this patent has been registered and issued in the United States and Europe and an application is pending in Taiwan. In 2008, a further patent application was filed in the U.S., with regard to certain additional features of our products, and this application is pending. In 2009, a further patent application was filed in the U.S., with regard to certain additional features of our New Range of Products, and this application is pending. We hold no other registered patents, trademarks, service marks or other registered intellectual property relating to our operations. Employees As of June 30, 2014, HOMI and its subsidiaries had 48 full time employees. Corporate Structure We have a fully owned United States subsidiary, HOMI USA, Inc. (“HOMI USA”), formerly known as Hotel Outsource Services, Inc., through which we conduct business in the United States. Outside the United States, we carry on our business activities through regional subsidiaries, each of which is responsible for one or more territories in which we market and/or provide our services. These subsidiaries receive management services from us, and some of them also have staff of their own, retained either as employees or under management agreements or service agreements. Our operating subsidiaries can, as of June 30, 2014, be summarized as follows: HOMI USA, Inc. (“ HOMI USA ”) HOMI Israel Ltd. (“HOMI Israel”) HOMI Industries Ltd. (“HOMI Industries”) HOMI UK Limited. HOMI Canada, Inc. HOMI Florida LLC All of our subsidiaries are currently wholly owned by us, directly or indirectly. 13 DESCRIPTION OF PROPERTY Our operations are based primarily at hotels in which we conduct our outsource operations. Most of these hotels allow us to utilize office space free of charge. We also make use of a small amount of office space in Tel Aviv, San Francisco, Geneva and New York. Our facilities are as follows: ● Our corporate headquarters are located at 80 Wall Street, Suite 815, New York, New York, in the offices of Schonfeld & Weinstein, L.L.P., at no additional cost to us. Schonfeld & Weinstein, L.L.P. serves as our US Counsel and also owns shares in our company. ● HOMI Israel’s corporate headquarters are currently located at 20 Galgalei HaPladah Street, 2nd Floor, Herzliya Pituach 4672220, Israel, with a monthly rent of approximately $2,900. This office is leased from an unaffiliated third party. ● HOMI USA has its corporate headquarters at 1 Embarcadero Center, Suite 500, San Francisco, California 94111. The monthly rent is $500. Most of HOMI USA’s operations are conducted from the office we utilize at the Hyatt Regency San Francisco, which is one of our customers. ● In connection with our European operations, we also lease an office in Geneva, Switzerland, for a monthly rent of approximately $1,600 (approximately CHF1,535 ). The office space provided us by the hotels in which we operate are also usually used to store goods to be placed in the minibars and spare parts for the minibars. Generally, we do not keep a significant number of minibars in stock. Instead, we order them on an as needed basis. Typically, they are then shipped directly from the manufacturer to the customer. As we enter into additional outsource agreements with customers, we will expect to receive office space within the premises of these customers, from which we will conduct our operations. LEGAL PROCEEDINGS As of the date hereof, we are not a party to any pending legal proceedings. To the best of our knowledge, no governmental authority is contemplating the initiation of any legal proceedings against us. 14 ITEM 7: MANAGEMENTS DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION The following discussion and analysis provides information that we believe is relevant to an assessment and understanding of our results of operations and financial condition for the year ended December 31, 2013. The following discussion should be read in conjunction with the financial statements for the year ended December 31, 2013. Forward-Looking Statements This annual report contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or out industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with accounting principles generally accepted in the United States of America. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States Dollars. As used in this annual report, the terms "we", "us", "our", and "HOMI" mean Hotel Outsource Management International, Inc. and its subsidiaries, unless otherwise indicated. Critical Accounting Policies In connection with the issuance of Securities and Exchange Commission FR-60, the following disclosure is provided to supplement the Company’s accounting policies in regard to significant areas of judgment. Management of the Company is required to make certain estimates and assumptions during the preparation of consolidated financial statements in accordance with accounting principles generally accepted in the United States. These estimates and assumptions impact the reported amount of assets and liabilities and disclosures of contingent assets and liabilities as of the date of the consolidated financial statements. These estimates also impact the reported amount of net earnings during any period. Actual results could differ from those estimates. Because of the size of the financial statement elements to which they relate, some of our accounting policies and estimates have a more significant impact on our financial statements than others. Revenue recognition, Accounts Receivable and Allowance for Doubtful Accounts Revenues from minibars operation and product sales derived from outsource activity under the exclusive long-term revenue sharing agreements with hotels, net of the hotel’s portion, and revenues from disposal of minibars are recognized in accordance with Staff Accounting Bulletin No. 101 "Revenue Recognition in Financial Statements" ("SAB No. 101") and SAB No. 104 when delivery has occurred, persuasive evidence of an arrangement exists, the vendor’s fee is fixed or determinable and collectibles is probable. 15 Sales of minibars that are classified as refinancing arrangements are shown as a long-term loan to be repaid in accordance with terms of the agreement as required in FAS 13 "Accounting for Leases". Our payment terms are normally net 15 days from invoicing. We evaluate our allowance for doubtful accounts on a regular basis through periodic reviews of the collectability of the receivables in light of historical experience, adverse situations that may affect our customers’ ability to repay, and prevailing economic conditions. This evaluation is inherently subjective, as it requires estimates that are susceptible to significant revision as more information becomes available. We perform ongoing credit evaluations of our customers and generally do not require collateral because (1) we believe we have certain collection measures in-place to limit the potential for significant losses, and (2) because of the nature of customers comprising our customer base. Accounts receivable are determined to be past due based on how recently payments have been received and bad debts are charged in the form of an allowance account in the period the receivables are deemed uncollectible. Receivables are written off when we abandon our collection efforts. To date, we have not experienced any material losses. An allowance for doubtful accounts is provided with respect to those amounts that we have determined to be doubtful of collection. No allowance was deemed necessary as of December 31, 2012 and 2011. Long-Lived Assets We assess the recoverability of the carrying value of long-lived assets periodically. If circumstances suggest that long-lived assets may be impaired, and a review indicates that the carrying value will not be recoverable, as determined based on the projected undiscounted future cash flow, the carrying value is reduced to its estimated fair value. The determination of cash flow is based upon assumptions and forecasts that may not occur. As of December 31, 2012 the Company’s balance sheet includes $ 3,879,000 of fixed assets, net. The Company has completed its impairment test for 2012 and has concluded that no impairment write-off is necessary. Financial statements in US dollars: The majority of the Company's sales are in U.S. dollars or in dollar linked currencies. In addition, the majority of the Company's financing is received in U.S. dollars. Accordingly, the Company has determined the U.S. dollar as the currency of its primary economic environment and thus, its functional and reporting currency. Non-dollar transactions and balances have been remeasured into U.S. dollars in accordance with Statement of Financial Accounting Standard No. 52 "Foreign Currency Translation" ("SFAS No. 52"). All transaction gains and losses from the remeasurement of monetary balance sheet items denominated in non-dollar currencies are reflected in the statements of operations as financial income or expenses, as appropriate. The financial statements of foreign subsidiaries, whose functional currency is not the U.S. dollar, have been translated into US dollars. All balance sheet accounts have been translated using the exchange rates in effect at the balance sheet date. Statements of operations amounts have been translated using the average exchange rate for the period. The resulting translation adjustments are not included in determining net loss but are reported in a separate component of accumulated other comprehensive income (loss) in shareholders’ equity. 16 Overview Hotel Outsource Management International, Inc. is a multi-national service provider in the hospitality industry, supplying a range of services in relation to computerized minibars that are primarily intended for in-room refreshments. In addition, we manufacture and install our own proprietary computerized minibar, the HOMI® 330 and the HOMI® 226, which are both designed and manufactured by HOMI.In 2012, we discontinued the HOMI® 336. HOMI is a holding company for several subsidiaries which market and operate computerized minibars in hotels located in the United States, Europe, and Israel. HOMI was incorporated in Delaware on November 9, 2000 under the name Benjamin Acquisitions, Inc. Our core activities focus primarily on manufacturing, operating, servicing and marketing computerized minibars installed in upscale hotels throughout the world. We believe that by using the appropriate equipment, including technologically advanced computerized minibars, we are able to materially improve the performance of the minibar departments, thereby improving the hotel’s bottom line. For some years now, the hotel industry has been focusing on outsourcing many of the functions related to its key activities, in order to increase efficiency and lower fixed costs. In periods of economic slow-down, the interest in outsourcing solution may actually increase. We offer our customers a number of solutions that are designed to meet this need, in relation to the minibar departments, ranging from consultation and supervision services, all the way to full outsource installation and operation arrangements. Whether we are consulting to the hotel, or managing the entire minibar department, we focus on hands-on, expert and dedicated management, on-site supervision, and disciplined implementation of specialized procedures which we have developed, in order to achieve our goals and improve the department’s performance. Using these methods, we already manage many thousands of minibars for our customers, who are spread over four continents around the world. We have been doing business since 1997 through various subsidiaries. The current corporate structure, in which we are a holding Company for various subsidiaries around the world, has been in place since 2001. Our common stock was listed on the Over-the-Counter Bulletin Board, or "OTC Bulletin Board" from February 2004 to February 2011 under the symbol "HOUM.OB."It is currently listed on the OTCQB under the symbol HOUM.PK. Costs and Expenses Costs and expenses incurred in our outsource operations are generally as follows, but can vary depending on the circumstances and the nature and terms of specific agreements with customers: The purchase of the minibars system to be installed in hotels; this capital expense is charged to property and equipment and depreciated over a period of ten years; The purchase of the consumables to be placed in the minibars; we purchase these products from various vendors; sometimes the customer will purchase the alcoholic beverages to be placed in the minibars and we reimburse the customer for such purchases; Labor costs of the minibar attendants; General and Administrative, and marketing expenses; 17 Maintenance of the minibar systems; Finance expenses. RESULTS OF OPERATIONS FOR HOMI YEAR ENDED DECEMBER 31, 2, 2012. Revenues For the years ended December 31, 2012 and 2013, HOMI had revenues of $ 3,315,000 and $ 3,338,000, respectively, an increase of $23,000 or 0.7%. These revenues come mainly from the sale of products in the minibars. According to our agreements with hotels in which we conduct our outsource programs, the hotels, which collect the revenues generated from our minibars, deduct their portion of the revenues before distributing the remainder to us. For the year ended December 31, 2013, our three largest customers accounted for 23.1% of our total revenues, as compared to 26.3 % in 2012. As of December 31, 2013 and 2012, HOMI, through its operating subsidiaries had outsource operation programs to provide and operate minibars as follows: Location Percentage of Revenues United States of America % % ROW % % Israel % % Totals % % Gross Profit Gross profit decreased from $541,000 to $540,000, a decrease of $1,000 or by 0. 2% for the years ended December 31, 2012 and 2013, respectively. As a percentage of revenues, gross profit for the years mentioned above was 16.3 % and 16.2 % for the years ended December 31, 2012 and 2013, respectively. 18 Cost of Revenues Cost of Revenues, before consideration of depreciation expense, for the years ended December 31, 2012 and 2013 were $2,187,000 and $2,270,000 respectively, an increase of $83,000 or 3.8%. As a percentage of gross revenues, costs of revenues, before consideration of depreciation expense, increased, from 66.0 % in 2011 to 68.0% in 2013. This increase in cost of revenues is mainly due to the current economic situation which does not allow us to increase the prices of the products offered in the minibars, although there was an increase in the purchase price of such products Depreciation expense for the years ended December 31, 2012 and 2013 was $587,000 and $528,000, respectively, a decrease of $59,000, or 10.0%.A quantity of our old minibars installed has already reached the end of their depreciation period. Operating Expenses General and administrative expenses increased from $1,279,000 to $1,392,000, an increase of $113,000, or 8.8% for the years ended December 2012 and 2013. As a percentage of revenues, general and administrative expenses increase from 38.6% to 41.7% .This increase in expenses is mainly due to a slight increase in administrative expenses. Selling and Marketing expenses increased from $273,000 to $387,000 an increase $114,000, or 41.8 %, Research and Development During 2006, HOMI commenced its own research and development program aimed at the development of a new range of products. TheHOMI® 336, a novel, computerized minibar system designed to increase the accuracy of automatic billing, was the first of the new range of products, the research and development of which, was completed in 2007. The HOMI ® 336 was discontinued and replaced by the HOMI® 330 in 2009. The research and development of an additional product, the HOMI® 226 Minibar, was completed in 2012.In 2013 we incurred additional expenses to improve the production and functionality of the minibars. Total research and development expenses for the year ended December 31, 2012 were $137,000 and $75,000 for the year ended December 31, 2013. Financial Income (Expenses) For the year ended December 31, 2012 we had $218,000 of financial expenses, and in the year ended December 31, 2013, we had $222,000 in expenses, an increase of $4,000. These amounts include interest expense (net) of approximately $270,000 and $169,000, respectively. The remaining amounts are due primarily to currency rates change on US$ dominated intercompany balances. Other Income (Expenses) For the year ended December 31, 2012 we had other expenses of $167,000, and for the year ended December 31, 2013, we had other expenses of $189,000. Out of the other expenses incurred in 2013, $ 154,000 was a result of the dismantling and disposal of old minibars from two hotels in the US in which we discontinued operations. In addition, $30,000 represents a loss incurred from a contract termination with Best Bar. 19 Benefit Reduction from Loan For the year ended December 31, 2013 we had benefit reduction from loan expenses in the amount of $ 56,000.On June 29, 2012, a loan in the amount of $2,000,000, with a conversion at a price of $ 0.06,was converted by Tomwood Ltd., the holder of the loan, into shares of HOMI common stock at a rate of $.0181 per share for a total of110,497,238 shares.As a result of the conversion, Tomwood now holds approximately 55% of our issued share capital.The value of the costed benefit componentof this transaction in the amount of approximately $ 1,296,000 was charged to capital and offset against benefit reduction expenses. Net Income (Loss) As a result of the above, we finished 2013 with a net loss of $1,781,000 compared to a net loss of $ 2,890,000 in 2012. Liquidity and Capital Resources Since our inception, we have been dependent on investment capital as our primary source of liquidity. We had an accumulated deficit at December 31, 2012 of $12,350,000 and $14,131,000 as of December 31, 2013. During the year ended December 31, 2012, we incurred a net loss of $2,890,000. During the year ended December 31, 2013, we incurred a net loss of $1,781,000. Investing and operating activities have historically been funded through our financing activities, which provided cash of approximately $1,002,000 in 2013.In 2013 HOMI used$761,000 for operating activities and $ 355,000 for investing. On December 31, 2013 HOMI had long term debt of $ 2,815,000 including $ 546,000 in current maturities. In March and June, 2005, HOMI and the subsidiary in the U.S. received from Horizon Challenges Investment Company Ltd. (“Horizon”) loans in the total amount of $ 1.1 million, which Horizon undertook to provide to the Company (“the Financing”), pursuant to a Financing Agreement, dated as of March 1, 2005, as amended on May 17, 2005. The loans bore interest at the rate of 11.67% and were to be repaid in monthly installments for nine years. The loans were secured by a lien on all minibars in respect of which the loan was received, and a security interest and assignment of a portion of HOMI and its subsidiaries’ monthly revenues from those minibars, in the amount required to pay each month’s repayments on all outstanding loans, principal plus interest. Total liabilities for the years ended December 31, 2013 and 2012 amounted to approximately $ 129,000 and$ 257, 000,respectively.These loans have since been paid in full as of May 28, 2014, with all liens and security interests canceled. HOMI Industries entered into loans as detailed below. As security and collateral for repayment of the loans, HOMI Industries encumbered in lender's favor the computerized minibar system, including HOMI® computerized minibars, a central unit and a license to HOMI® software, which HOMI’s affiliate installed at thehotels and operates for the hotels under an outsource operation agreement which HOMI’s affiliate signed with the hotel. 20 Date of the loan Lender Amount Hotel Location No. of Minibars Encumbered October 25, 2009 Moise and Sonia Elkrief $ Leonardo Ramat Hachayal Tel Aviv, Israel October 25, 2009 Moise and Sonia Elkrief $ Strand New York, USA February 18, 2010 Oded Yeoshoua Amir Schechtman Ilan Bahry $ Wyndham New York, USA June 14, 2010 Oded Yeoshoua Amir Schechtman Ilan Bahry NIS672,000 ($174,000 when received) Royal Beach Eilat, Israel October 26, 2011 Oded Yeoshoua Amir Schechtman Ilan Bahry $ Herods Jerusalem, Israel May 31, 2012 GPF S.A $ Breshit Mitzpe Ramon, Israel July 12, 2012 Troy Creative Solutions LTD $ Dan Accadia Hertzeliya, Israel December 24, 2012 Sparta Technical Solutions Ltd. $ Comfort Inn Chicago Hotel Chicago, USA December 24, 2012 Sparta Technical Solutions Ltd. $ Dan Eilat, Israel January 10, 2013 Troy Creative Solutions LTD $ Waldorf Jerusalem, Israel March 3, 2013 Uri Avraham Amir Schechtman Ilan bahry $ Royal Beach Tel Aviv, Israel April 9, 2013 Francisec Kobri Amir Schechtman Evyatar Hacohen Ilan Bahry $ Dan Tel Aviv, Israel April 14, 2013 Or Saada Amir Schechtman Ilan Bahry $ Sheraton Tel Aviv, Israel 21 May 22, 2013 Izak Asif Consulting & Management LTD Amir Schechtman Ilanbahry $ Cramim Jerusalem, Israel June 6, 2013 Alon Morduch Assigned from Bahry Business & Finance (1994) LTD. Signed September 1,2012. Ilan Bahry $ Hilton Olympia London, UK July 1, 2013 Hotel Outsource Investment LTD $ Mela New York, USA August 7, 2013 Hotel Outsource Investment LTD $ Indigo Ramat Gan, Israel 91 August 21, 2013 Troy Creative Solutions LTD $ Dan Jerusalem, Israel 77 August 21, 2013 Troy Creative Solutions LTD $ Adiv Tel Aviv, Israel 66 September 20, 2013 Antonio Perez € 35,000 ($48,000 when received) Mama Shelter Bordeaux, France 97 Subsequent Events On February 5, 2014, Hotel Outsource Management International, Inc. (“HOMI”) and its subsidiary – HOMI Industries Ltd (“Industries”) entered into a new loan agreement with Daniel Cohen, who is a director of Industries and a shareholder and director of HOMI, as well as its President. Pursuant to this loan agreement, Mr. Cohen agreed to loan to HOMI the sum of $300,000, bearing 8% annual interest. Some of the funds were wired to HOMI in January 2014 and the balance will be wired during February 2014. The principal and all accrued interest shall be repaid in a single payment, on or before July 14, 2014. On February 5, 2014, HOMI and Industries entered into a new loan agreement with Moise Laurent Elkrief. Pursuant to this loan agreement, Mr. Elkrief agreed to loan to HOMI the sum of $200,000, bearing 8% annual interest. Some of the funds were wired to HOMI in January 2014 and the balance will be wired during February 2014. The principal and all accrued interest shall be repaid in a single payment, on or before July 14, 2014. Mr Elkrief is the beneficial owner of a majority of HOMI’s issued and outstanding shares. On March 25, 2014, Hotel Outsource Management International, Inc. (“HOMI”) entered into an agreement (the “Agreement”) with HOMI Industries Ltd. (“Industries”), Daniel Cohen (“Cohen”) and Moise Laurent Elkrief (“Ekrief”). Cohen is the President, a Director and a shareholder of HOMI. Elkrief is the beneficial owner of the HOMI shares which are held in the name of Tomwood Limited, which is the majority shareholder of HOMI. 22 The Agreement had been approved by HOMI’s Board on March 20, 2014. The effectiveness of this Agreement is contingent upon receipt of the approval by the holders of a majority of HOMI’s issued and outstanding shares that are not held by Cohen or Tomwood. Pursuant to the Agreement, all of HOMI’s debt, in an amount of approximately $900,000, will be assigned from HOMI to Industries, and there will be a restructuring of HOMI’s subsidiaries such that all of its operations subsidiaries, namely, Industries, HOMI Israel Ltd., HOMI UK Limited, HOMI USA, Inc., HOMI Canada Inc. and HOMI Florida, LLC, will be wholly owned subsidiaries of Industries. Upon such assignment and restructuring, the total amount of debt in Industries and such subsidiaries will be approximately $4,100,000. Cohen and Elkrief will then acquire Industries, including all of such debt and all of such subsidiaries and all of their debt, in consideration for the payment of $1 (one US dollar). Cohen and Elkrief have also agreed to indemnify HOMI in respect of certain liabilities. HOMI’s Board of Directors is now considering other possible business opportunities. Off Balance Sheet Arrangements HOMI has no significant off balance sheet arrangements. Inflation We do not believe that inflation has had a significant impact on our consolidated results of operations or financial condition. International Tax Implications Taxable income of Israeli companies is subject to tax at the rate of 25% in 2012 and thereafter.HOMI’s United States subsidiary is subject to a 15% -35% corporate tax rate. Subsidiaries in Europe are subject to 35% - 45% corporate tax rate. As of December 31, 2nc. had approximately $714,000 net operating loss carryforwards As of December 31, 2srael Ltd., a subsidiary in Israel, had approximately $1,834,000 net operating loss carry forwards. The loss carryforwards in Israel have no expiration date. As of December 31, 2ndustries Ltd., a subsidiary in Israel, had approximately $2,206,000net operating loss carry forwards. The loss carryforwards in Israel have no expiration date. As of December 31, 2013, HOMI USA had approximately $ 3,198,000 net operating loss carryforwards. Utilization of US net operating losses may be subject to substantial annual limitation due to the “change in ownership” provisions of the Internal Revenue Code of 1986 and similar state provisions. The annual limitations may result in the expiration of net operating losses before utilization. As of December 31, 2013 the subsidiary in the United Kingdom had net operating loss carry forwards of $866,000. As of December 31, 2013 the subsidiary in Europe (HOMI Europe Sarl) had net operating loss carry forwards of $ 1,288,000. 23 RESULTS OF OPERATIONS - THREE MONTHS ENDED MARCH 31, 2, 2013. REVENUES For the three months ended March 31, 2014 and 2013, HOMI had revenues of $642,000 and $982,000, respectively, a decrease of $340,000 or 34.6 %. These revenues arise primarily from the sale of refreshments in the minibars, as well as the direct sale of HOMI minibars. The decrease is mainly due to a decrease in the quantity of minibars operated, as agreements with some hotels in the United States reached the end of their terms and due to substantial sales of minibars last year that did not occur this period. For the three months ended March 31, 2014, our three largest customers accounted for approximately 25.80 % of our total revenues. During the same period of 2013, our three largest customers collectively accounted for 25.01 % of our total revenues. GROSS PROFIT Gross profit, before consideration of depreciation expense, decreased from $ 336,000 for the three months ended March 31, 2013 to $ 215,000, for the three months ended March 31, 2014.Gross profit margin, before consideration of depreciation expense, decreased from 34.2 % to 33.5 %. Gross profit, after consideration of depreciation expense, decreased from $ 180,000 for the three months ended March 31, 2013 to $ 101,000, for the three months ended March 31, 2014.Gross profit margin decreased from 18.3 % to 15.7 %. The decrease is mainly due to a decrease in the quantity of minibars operated, as agreements with some hotels in the United States reached the end of their terms and due to substantial sales of minibars last year that did not occur this period. COSTS OF REVENUES Cost of Revenues, before consideration of depreciation expense, for the three months ended March 31, 2013 and 2014 were $ 646,000 and $427,000, respectively, a decrease of $ 219,000 or 33.9 %. The decrease is mainly due to a decrease in the quantity of minibars operated, as agreements with some hotels in the United States reached the end of their terms and due to substantial sales of minibars last year. Depreciation expense for the three months ended March 31, 2013 and 2014 approximated $ 156,000 and $114,000, respectively, a decrease of $42,000. As a percentage of revenues, depreciation expense increased from 15.9 % to 17.8 %. See the same clarification as above. 24 OPERATING EXPENSES RESEARCH AND DEVELOPMENT During 2006, HOMI commenced its own research and development program aimed at the development of a new range of products. TheHOMI® 336, a novel, computerized minibar system designed to increase the accuracy of automatic billing, was the first of the new range of products, the research and development of which, was completed in 2007. The HOMI ® 336 was discontinued and replaced by the HOMI® 330 in 2009. The research and development of an additional product, the HOMI® 226 Minibar, was completed in 2012.Production of HOMI® 226 began in 2012.Total research and development expenses for the three months ended March 31, 2013 were $15,000, and $ 11,000 for the three months ended March 31, 2014. GENERAL AND ADMINISTRATIVE General and Administrative expenses increased from $323,000for the three months ended March 31, 2013 to $ 375,000 for the three months ended March 31, 2014, or by16.1 %. As a percentage of revenues, general and administrative expenses increased from 32.9 % to 58.4 %. Selling and Marketing expenses decreased from $ 68,000 for the three months ended March 31, 2013 to $ 41,000 for the three months ended March 31, 2014, or by 41.1 %. FINANCIAL INCOME (EXPENSES) For the three months ended March 31, 2013 we had financial expenses (net) of $ 107,000 and for the three months ending March 31, 2014, we had financial expenses (net) of $ 59,000. OTHER INCOME (EXPENSES) For the three months ended March 31, 2013 and 2014 we had other expenses, net, of $74,000 and $0, respectively. NET INCOME (LOSS) As a result of the above, for the three months ended March 31, 2013 and 2014 we had a net loss of $412,000 and $ 385,000, respectively. 25 LIQUIDITY AND CAPITAL RESOURCES Since our inception, we have been dependent on investment capital as our primary source of liquidity. We had an accumulated deficit at March 31, 2014 of $ 14,516,000. During the three months ended March 31, 2014, we had net loss of $ 385,000. Our financing activities resulted in cash of approximately $ 491,000 during the three months ended March 31, 2014.During the three months ended March 31, 2014, we used cash in the amount of $221,000. As of March 31, 2014, we had long term liabilities of approximately $ 2,199,000 which are comprised, mainly, of loans. As of March 31, 2014, the Company had $191,000 in cash, including short term deposits In order to implement the Company's basic business plan for the installation of additional minibars, the Company will need additional funds from shareholders or others.The Company's preferred method is its new business model, pursuant to which weobtain a loan from a third party in order to finance the purchase and installation of minibars at a specific hotel with which we have an outsourcing agreement. The minibars, once installed and operational, remain in place at the hotel, and we operate and maintain these minibars in accordance with our outsourcing agreement. A sum equal to a portion of our revenues from the outsourcing agreement is paid to the third party each month, towards repayment of the loan, usually for the duration of the outsourcing agreement, and a minimum of 8-9 years. The continuation of the company as a going concern is dependent upon implementation of management's plans as well as raising additional funds from shareholders or others. These measures will provide sufficient cash for the ongoing operations of the Company for the next twelve months. CHANGES AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None Principal Stockholders The following table sets forth certain information known to HOMI with respect to beneficial ownership of HOMI common stock as of June 30, 2014, the number and percentage of outstanding shares of common stock beneficially owned by each person who beneficially owns: ● More than 5% of the outstanding shares of our common stock; ● Each of our officers and directors; ● All of our officers and directors as a group. Except as otherwise noted, the persons named in this table, based upon information provided by these persons, have sole voting and investment power with respect to all shares of common stock owned by them 26 Names and Addressof Beneficial Owner Number of Common Shares Beneficially Owned % Beneficially Owned (1) Daniel Cohen 10 Iris Street, PO Box 4591 Caesarea, Israel 30889 11.2% Jacob Ronnel 21 Hasvoraim Street Tel Aviv, Israel 1.7% Ariel Almog (2) 224 Maypoint Drive, San Raphael, CA 1.4% Avraham Bahry 1 Gan Hashikmin Street Ganei-Yehuda-Savion, Israel 5.7% Kalman Huber 17, Levy Eshkol st. TelAviv, Israel 0 0 Tomwood Ltd. Vanterpool Plaza Wickhams Cay 1 Road Town Tortola, BVI XOVG111O 59.6% All officers and directors as a group (5 people) (1)(2) 18.7% (1)Based on total of 2,949,484 shares outstanding as of June 30, 2014. (2) Mr. Almog resigned from his positions with HOMI effective November 2013. 27 WHERE YOU CAN OBTAIN ADDITIONAL INFORMATION We file annual and special reports and other information with the SEC. Certain of our SEC filings are available over the Internet at the SEC's web site at http://www.sec.gov. You may also read and copy any document we file with the SEC at its public reference facilities: Public Reference Room Office treet, N.E. Room 1580 Washington, D.C. 20549 You may also obtain copies of the documents at prescribed rates by writing to the Public Reference Section of the SEC at treet, N.E., Room 1580, Washington, D.C. 20549. Callers in the United States can also call 1-202-551-8090 for further information on the operations of the public reference facilities. This Information Statement is provided to the holders of Common Stock of the Company only for information purposes in connection with the actions listed above, pursuant to and in accordance with Rule 14c-2 of the Exchange Act.Please carefully read this Information Statement. Dated:July, 2014 Daniel Cohen Hotel Outsource Management International, Inc. 80 Wall Street, Suite 815 New York, New York 10005 28 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF March 31, 2012 UNAUDITED INDEX PART I - FINANCIAL INFORMATION PAGE Item 1 – CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Balance Sheets - March 31, 2012 and December 31, 2011 F-2-F-3 Statements of Operations - Three months ended March 31, 2012 and 2011 F-4 Statements of Cash Flows - Three months ended March 31, 2012 and 2011 F-5-F-6 Notes to Financial Statements F-7-F-10 - F-1 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands As of March 31, As of December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents Short-term bank deposits 55 54 Trade receivables (net of allowance for doubtful accounts of $ zero as of March 31, 2012 and December 31,2011) Other accounts receivable Inventories TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET: Minibars and related equipment Other property and equipment 18 13 TOTAL PROPERTY AND EQUIPMENT OTHER ASSETS: Deferred expenses, net 16 17 Intangible assets 46 47 TOTAL OTHER ASSETS 62 64 TOTAL The accompanying notes are an integral part of the consolidated financial statements. F-2 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands (except share data) As of March 31, As of December 31, LIABILITIES AND SHAREHOLDERS' EQUITY Unaudited Audited CURRENT LIABILITIES: Current maturities oflong term loans from related parties Current maturities of long-term loans from others Trade payables Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Long-term loans from related parties, net of current maturities Long-term loans from others ,net of current maturities Accrued severance pay, net 44 38 TOTAL LONG-TERM LIABILITIES SHAREHOLDERS' EQUITY: Share capital - Preferred stock of $0.001 par value – 5,000,000 sharesauthorized; zero sharesissued and outstanding as of March 31, 2012 and December 31, 2011; - - Common stock of $0.001 par value – 205,000,000 shares authorized; 89,453,364 shares issued and outstanding as of March 31, 2012 and as of December 31, 2011; 89 89 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL The accompanying notes are an integral part of the consolidated financial statements. F-3 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS US Dollars in thousands (except share and per share data) For the Three Months Ended March 31, Unaudited Revenues Cost of revenues: Depreciation ) ) Other ) ) Gross profit Operating expenses: Research and development ) ) Selling and marketing ) ) General and administrative ) ) Operating loss ) ) Financing expenses and foreign currency translation, net ) ) Other income(expenses), net ) 3 Net loss ) ) Basic and diluted net loss per share ) ) Number of shares used in computing basic and diluted net loss per share The accompanying notes are an integral part of the consolidated financial statements. F-4 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS US Dollars in thousands For the Three Months Ended March 31, Unaudited CASH FLOWS FROM OPERATING ACTIVITIES: Net loss ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Increase in accrued severance pay, net 6 2 Interest and linkage differences in regard to shareholders and subsidiaries 8 ) Changes in assets and liabilities: Increase in inventories ) ) Decrease (Increase)in trade receivables ) 31 Increase (Decrease) in related parties 28 (3 ) Increase in other accounts receivable ) (5 ) Increase (Decrease) in trade payables ) 87 Increase (Decrease) in accounts payable and accrued expenses 33 ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of property and equipment 26 16 Purchases and production of property and equipment ) ) Short-term bank deposits, net (1 ) 3 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from related parties - Payments of long- term loans to related parties ) ) Payments of long-term loans to others ) ) Proceeds from others - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents (4 ) 15 Decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period The accompanying notes are an integral part of the consolidated financial statements. F-5 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS US Dollars in thousands Appendix A - Supplemental disclosure of non-cash investing and financing activities and cash flow information: For the Three Months Ended March 31, Unaudited Non-cash investing and financing activities: Acquisition of property and equipment on short-term credit 34 Receivables in regard to property and equipment Cash paid during the period for interest 77 73 The accompanying notes are an integral part of the consolidated financial statements. F-6 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 1:-NATURE OF OPERATIONS a. Hotel Outsource Management International, Inc. ("HOMI") was incorporated in Delaware on November 9, 2000. HOMI and its subsidiaries are engaged in the distribution, marketing and operation of computerized minibars in hotels located in the United States, Europe, Israel and Canada. Hereinafter, HOMI and its subsidiaries will be referred to as the "Company". The Company has been doing business since 1997 through various subsidiaries. The current corporate structure, in which it is holding company for various wholly owned subsidiaries around the world, has been in place since 2001. The Company common stock was listed on the Over-the-Counter Bulletin Board, or "OTC Bulletin Board" from February 2004 until February 2011.It now trades on the OTCQB under the symbol "HOUM.PK." b. During 2006, the Company commenced its own research and development program aimed at the development of a new range of products. The HOMI® 336 (the "System"), a novel, computerized minibar system designed to increase the accuracy of the automatic billing and reduce the cost of operating the minibars. Further, the HOMI® 330 system, a smaller version of the HOMI® 336, is currently in production. During the current period, the company started in research and development of an additional product, HOMI® 226. c. Commencing 2009, HOMI has begun to implement a new business model. Under the new business model, the Company sells or receives loans against HOMI minibars, installed or to be installed in various hotels. Under this model, HOMI shall continue to manage and operate these minibars in return for a management fee and profit sharing arrangements. d. As of March 31, 2012, the Company had $156 in cash, including short term deposits. The Company continues to incur losses ($317 in the three months ended March 31, 2012) and also has a deficit in working capital of $ 221 for this period. In order to implement the Company's basic business plan for completion of the installation of additional minibars, the Company will need additional funds. The Company's preferred method is the new business model, described in item c. above. The continuation of the company as a going concern is dependent upon implementation of management's plans as well as raising additional funds from shareholders or others, see c above.The financial statements do not include any adjustments regarding asset and liability valuations and their restatement that would likely be required in the event that the company would not be able to continue its operations as a "going concern." F-7 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES AND BASIS OF PRESENTATION a. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with Rule 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments (consisting of normal and recurring adjustments) necessary for a fair presentation have been included. Operating results for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the year ended December 31, 2012. The accompanying interim consolidated financial statements and the notes thereto should be read in conjunction with the Company's audited consolidated financial statements as of and for the year ended December 31, 2011 included in the Company's Form 10-K filed March 30, 2012. b. Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. The reported amounts of revenues and expenses during the reporting period may be affected by the estimates and assumptions management is required to make.Estimates that are critical to the accompanying consolidated financial statements relate principally to depreciation and recoverability of long lived assets.The markets for the Company’s products are characterized by intense price competition, rapid technological development, evolving standards and short product life cycles; all of which could impact the future realization of its assets. Estimates and assumptions are reviewed periodically and the effects of revisions are reflected in the period that they are determined to be necessary.It is at least reasonably possible that management’s estimates could change in the near term with respect to these matters. c. Financial statements in U.S. dollars The majority of the Company's sales are in U.S. dollars or in dollar linked currencies. In addition, the majority of the Company's financing is received in U.S. dollars. Accordingly, the Company has determined the U.S. dollar as the currency of its primary economic environment and thus, its functional and reporting currency. Non-dollar transactions and balances have been remeasured into US dollars. All transaction gains and losses from the re-measurement of monetary balance sheet items denominated in non-dollar currencies are reflected in the statements of operations as financial income or expenses, as appropriate. The financial statements of foreign subsidiaries, whose functional currency is not the U.S. dollar, have been translated into U.S. dollars. All balance sheet accounts have been translated using the exchange rates in effect at the balance sheet date. Statements of operations amounts have been translated using the average exchange rate for the period. The translation differences are attributed to the capital reserve from translation differences. F-8 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES AND BASIS OF PRESENTATION (cont.) d. Concentrations of Credit Risk and Fair Value of Financial Instruments The financial instruments of the Company consist mainly of cash and cash equivalents, short-term bank deposits, trade receivables, other accounts receivable, short-term bank credit, trade payables, other accounts payable and notes payable to shareholders and others. In view of their short term nature, the fair value of the financial instruments included in working capital of the Company is usually identical, or close, to their carrying values. The fair values of long-term notes payable also approximates their carrying values, since such notes bear interest at rates that management believes is approximately the same as prevailing market rates. Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents, and trade receivables. The majority of the Company's cash and cash equivalents are invested in interest bearing U.S. dollar and U.S. dollar-linked instruments or in NIS and Euro interest bearing deposits with major Israeli, U.S. and European banks. Such deposits in the United States may be in excess of insured limits and are not insured in other jurisdictions. Management believes that the financial institutions that hold the Company's investments are financially sound, and accordingly, minimal credit risk exists with respect to these investments. e. Exchange rates Exchange and linkage differences are charged or credited to operations as incurred. Exchange rates and the Consumer Price Index ("CPI") in Israel: March 31, December 31, New Israeli Shekel (NIS) $ $ Euro (EU) $ $ Australian Dollar (AU$) $ $ Pound Sterling (GBP) $ $ Consumer Price Index ("CPI"): Three Months Ended March 31, Increase in Rate of Exchange: NIS % % EU % % AU$ % % GBP % % Consumer Price Index ("CPI"): % % F-9 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS US Dollars in thousands NOTE 3:-FIXED ASSETS Number of minibars The consolidated financial statements include the accounts of HOMI and its active subsidiaries listed below, which are fully owned by HOMI: Number of Minibars Operated Subsidiary Name Area HOMI Industries Ltd. (1) Israel HOMI Israel Ltd. (3), (4) Israel HOMI USA, Inc. and HOMI Canada, Inc. (3), (4) U.S.A. and Canada HOMI Europe SARL (2) Europe A quantity of minibars are owned by HOMI Industries and rented to the subsidiaries. As of March 31, 2012 the minibars are located as follows: HOMI U.S.A. HOMI Israel Ltd. Europe Total Number of minibars Through subsidiaries in France and the U.K (including a branch in Spain). Including HOMI® 232 shared operated minibars. As of March 31, 2012 located as follows: HOMI U.S.A. HOMI Israel Ltd. Europe Total Number of minibars 0 The Company operates 964 minibars in Israel and 72 minibars in the U.S.A. that are not owned by the Company. NOTE 4:-RELATED PARTY TRANSACTIONS During the three months ended March 31, 2012 and 2011, the Company incurred various related party expenses as follows: ThreeMonths Ended March 31, Description Unaudited Directors' Fees and Liability Insurance 9 10 Consulting and Management Fees 96 Financial Expenses 20 18 Benefit Reduction for loan 19 - Total F-10 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF June 30, 2012 UNAUDITED INDEX PART I - FINANCIAL INFORMATION PAGE Item 1 –CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Balance Sheets - June 30, 2012 and December 31, 2011 F-2-F-3 Statements of Operations - Six and three months ended June 30, 2012 and 2011 F-4 Statements of Cash Flows - Six months ended June 30, 2012 and 2011 F-5-F-6 Notes to the Financial Statements F-7-F11 - HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands As of June 30, As of December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash and cash equivalents Short-term bank deposits 54 54 Trade receivables (net of allowance for doubtful accounts of $ zero as of June 30, 2012 and December 31,2011) Other accounts receivable Inventories TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, NET: Minibars and related equipment Other property and equipment 28 13 TOTAL PROPERTY AND EQUIPMENT OTHER ASSETS: Deferred expenses, net 14 17 Intangible assets 45 47 TOTAL OTHER ASSETS 59 64 TOTAL The accompanying notes are an integral part of the consolidated financial statements. F-2 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US Dollars in thousands (except share data) As of June 30, As of December 31, LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (Audited) CURRENT LIABILITIES: Current maturities of long-term loans from related parties Current maturities of long-term loans from others Trade payables Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Long-term loans from related parties ,net of current maturities Long-term loans from others ,net of current maturities Accrued severance pay, net 46 38 TOTAL LONG-TERM LIABILITIES SHAREHOLDERS' EQUITY: Share capital - Preferred stock of $0.001 par value – 5,000,000 sharesauthorized; zero sharesissued and outstanding as ofJune 30, 2012 and December 31, 2011; - - Common stock of $0.001 par value – 205,000,000 shares authorized; 199,950,602 shares issued andoutstanding as ofJune 30, 2012 and 89,453,364 as of December 31, 2011. 89 Additional paid-in capital Capital reserve Accumulated other comprehensive income 44 62 Accumulated deficit ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL The accompanying notes are an integral part of the consolidated financial statements. F-3 HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS US Dollars in thousands (except share and per share data) For the Three For the Six Months Ended June 30, Months Ended June 30, (Unaudited) Revenues Costs of revenues: Depreciation ) Other ) Gross profit Operating expenses: Research and development ) Selling and marketing ) General and administrative ) Operating loss ) Financing expenses and foreign currency translation, net ) Benefit Reduction for Loan* ) - ) - Other expenses, net (1
